COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00470-CV


IN RE WHITEHEAD 633, LTD., AND                                          RELATORS
WHITEHEAD 633 I, LLC



                                      ----------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 153-248794-10

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: SUDDERTH, MEIER, and GABRIEL, JJ.

DELIVERED: December 22, 2016




      1
       See Tex. R. App. P. 47.4.